FILED
                            NOT FOR PUBLICATION                             APR 26 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GOR MNATSAKANYAN,                                No. 09-71360

              Petitioner,                        Agency No. A099-896-420

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 13, 2010
                            San Francisco, California

Before: SCHROEDER and W. FLETCHER, Circuit Judges, and MOODY, District
Judge.**

       Gor Mnatsakayan, a native and citizen of Armenia, seeks review of the

denial of asylum, withholding of removal, and protection under the Convention



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable James Maxwell Moody, Senior United States District
Judge for the District of Arkansas, sitting by designation.
Against Torture (“CAT”). The Board of Immigration Appeals (“BIA”) denied

relief on the basis of an adverse credibility finding. We must uphold an adverse

credibility finding so long as it is supported by substantial evidence. Soto-Olarte v.

Holder, 555 F.3d 1089, 1091 (9th Cir. 2009). The provisions of the REAL ID Act

govern our review. See 8 U.S.C. § 1158(b)(1)(B)(iii); Kaur v. Gonzales, 418 F.3d
1061, 1064 n.1 (9th Cir. 2005).

      Mnatsakayan claims Armenian security officials persecuted him on account

of his father’s involvement in opposition politics. Petitioner claims he was beaten

on one occasion because he did not provide information about his father’s political

activities. Although Petitioner was ably represented in this court by counsel from

the University of Idaho, we must conclude that substantial evidence supports the

adverse credibility finding. See Shrestha v. Holder, 590 F.3d 1034, 1043-44 (9th

Cir. 2010).

      The BIA accurately pointed to several inconsistencies in the record that

undermine Petitioner’s credibility. They included, among others, Petitioner’s

testimony that he brought a medical report with him to the United States

documenting the injuries he suffered at his interrogation, but an Armenian notary

stamp on the document was dated several months after Petitioner came to the

United States. Also, for example, Petitioner could not name the political party his


                                          2
father supported despite knowing other specifics of his father’s activities.

Petitioner failed adequately to explain these and other inconsistencies in his story.

See id.

      The petition for review is DENIED.




                                           3